Title: To James Madison from James Maury, Jr., 11 September 1806
From: Maury, James, Jr.
To: Madison, James



Sir!
American Consulate Liverpool 11th. Septem 1806

In case a vessel be sold here to a Citizen of the United States, & proceed on her voyage back to the said United States, or elsewhere, in perfect conformity to the original articles, & the crew have the option of continuing on the same terms in all respects with the succeeding master, I have not considered them entitled to their discharge under the 3d. section of the Consular act of Feby 3d. 1803 & I have acted accordingly in two cases of the sort.
I pray you to have the goodness to inform me if I have been correct in so doing.
I have the honor to inclose you a table of the imports & exports &c. for the first six months of the year.  On receiving that for the six months which will end 31st. December, I think you will find it considerably more than for the same months at any preceding period.
The crops of wheat in this country are good, but the prices 11 S a 12S. P 10 lbs.  The exportations of tobacco into this port are great beyond example, & the prices likely to lower.  They now are, as annex’d.
So much of our cotton has been shipt direct to France that the importations into this port rather fall short of last year.  Present prices are annex’d.  I have the honor to be with perfect respect Sir Your most Obedient Servant

James Maury


Rappahannock tobo——3 a 4 3/ 4 p lb
Petersburg——do——3——5 1/ 4——
Richmond——do——3——6——
Georgia——do——3——4 1/ 4——
Carolina——do——3——3 3/ 4——
Stemd——do——5 3/ 4——7 1/ 4——
Sea island Cotton——25——33——
Upland——do——19——20——
Orleans——do——20——22——
Tennessee——do——19——20——

